DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 06/07/2022 has been entered. As indicated in the amendment: Claims 1 and 5 are amended. Claims 2 – 4 and 6 - 13 are original. Claims 14 – 16 are previously withdrawn. Thus, claims 1 -13 are currently pending. Applicants Remarks/Arguments regarding the Non - Final Rejection dated 12/07/2021 are fully considered (please see “Response to Arguments” section). The amendments made to the claims and the Remarks filed on 06/07/2022 are sufficient to overcome the 35 U.S.C. 112 (a) and 35 U.S.C. 112(b) rejections made to the terms “control module” and “adjusting module”. Thus, those rejections are withdrawn and the following Final Rejection is made herein.
Claim Interpretation
	Regarding “adjusting module”, as per applicant’s remarks made regarding the term “adjusting module”, it is apparent that the “adjusting module” is a program, an algorism or equivalent configured to perform the recited functions and applicant is put on notice that the term “adjusting module” is interpreted as such for the purpose of this rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4 – 5, 8 and 10 – 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (CN 106825574 A1), herein after called Yang in view of Bamberg et al. (US 2017/0252860 A1), Herein after called Bamberg.
Regarding claim 1, Yang discloses a temperature control system for additive manufacturing (a laser impact forging composite additive manufacturing device for the metal gradient material, (0002, FIG. 2)), the system comprising: a cladding device (heat source nozzle 2 and powder feeding nozzle 3, FIG.2) configured to fuse a material and form a cladding layer (multi-metal mixed powder of nozzle 3 is fused by the heat source 2 to form the cladding layer of the workpiece , (0011)), the cladding device comprising a first energy source (heat spray nozzle 2, (0056, FIG.2)) configured to direct an energy beam toward the material for fusing at least a portion of the material to form the cladding layer (the laser heat nozzle 2 is coaxially arranged to the multi-metal mixed powder feeding nozzle 3 to fuse and form the cladding layer, (0011,0057 and FIG.2)); a micro-forging device coupled to the cladding device for forging the cladding layer (a shock wave generating laser nozzle 4 that moves synchronously with the cladding heat source nozzle 2 generates a shock wave 117 that will be transmitted to the internal structure of the cladding layer 16, which is equivalent to performing impact- forging inside the cladding layer 16 (0059, 0060, FIG. 2 and 3)); a detecting device (ultrasonic detection probe 17 and temperature sensor 6) configured to detect a first internal effect parameter of the cladding layer
at a forging position where is forged by the micro-forging device, wherein the detecting device comprises a distance sensor configured to detect an amplitude of the micro-forging device that is forging the cladding layer; (the detecting device comprises a detection probe 17 measuring parameters thereof, such as distribution conditions, size structures and stress amplitude (distance sensor) the in the cladding layer 16 during the forming process and the parameters of laser-impact of the laser forging device is controlled according to measurement result, controllable residual compressive stress amplitude that eliminate harmful tensions are loaded, Yang (0061,0062,0063, FIG.2 and 3); a control module (a temperature controller-7, (0035, FIG.2)) configured to receive the first internal effect parameter detected by the detecting device (the temperature controller 7 is connected to the temperature sensor 6 to receive the temperature detected at the cladding layer, (0062, FIG.2)), and calculate a first calculated temperature at the forging position based on the first internal effect parameter (the temperature controller 7 controls the outlet temperature of the heat source nozzle 2 at the forging position according to the detected value read by the temperature sensor 6, so that the temperature of the formed cladding layer meets the expected requirements, (0062, FIG.2)); and an adjusting module (a temperature controller-7, a stress simulation module-8 and a stress detection module-9 controlled by a CPU, see FIG.2) coupled to at least one of the first energy source and the micro- forging device (the stress detection module 9 in signal connection with the shock wave generating laser nozzle 4 and a stress simulation module 8 which in turn is connected to the temperature sensor 6 and detection probe 17 for performing thermo-mechanical coupling numerical simulation and detecting stress distribution conditions, such as stress types and stress amplitudes, (0063, FIG.2)) and configured to receive the first calculated temperature and to adjust the at least one of the first energy source and the micro-forging device to make the first calculated temperature at the forging position fall within a desired temperature range if the first calculated temperature does not fall within the desired temperature range (the temperature controller 7 is configured to receive the temperature detected by the temperature sensor 6 at the forging position and control the outlet temperature of the heat source nozzle 2 according to the detected value, so that the temperature of the formed cladding layer meets the expected requirement, (0062) and the stress detection module 9 is in signal connection with the shock wave generating laser nozzle 4 (micro-forging device), so that the laser nozzle 4 can perform laser shock processing on the workpiece according to the detected result of the stress detection module 9, and the high-amplitude harmful tensile stress is eliminated mainly by loading controllable residual compressive stress, (0063, FIG.2)).
Yang also discloses the micro-forging device, a shock wave generating laser nozzle 4, generates a vibration in the cladding layer equivalent to performing mechanical impact-forging inside the cladding layer 16 (Yang (0059, 0060, FIG. 2 and 3).
Yang does not explicitly teach the micro-forging device comprises a forging hammer.
However, Bamberg that teaches a device for the generative or additive manufacture of components by layer-by-layer joining of powder particles to one another (0002), also teaches impact device 16 comprising a tool 17 (a forging hammer) that can execute back-and-forth movements at a frequency in the ultrasonic range, whereby the tool can be brought into contact with the component, so that the tool 17 can act on the surface of the component 3 being compacted (0034, FIG.2). Further, Bamberg teaches laser shock peening can equivalently substitute the compacting of the material being worked on by the impact device (005, 0016).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to substitute the shock wave generating laser nozzle 4 with impact device 16 comprising a tool 17 (a forging hammer)  of Bamberg to forge the cladding layer through vibration as is evidenced by both Yang and Bamberg it is known in the art that one (shock wave generating laser nozzle 4) is a simple substitute of another (forging hammer) and “the substitution of one Known element for another that yields predictable results is considered ordinary skill in the art’, (MPEP 2143.B).
Regarding claim 4, Yang in view of Bamberg teaches that the system according to claim 1, wherein the first internal effect parameter is selected from a stress or a strain (the detection module is configured to detect stress distribution parameters, such as stress types and stress amplitudes, (0063)). 
Regarding claim 5, Yang in view of Bamberg teaches the system according to claim 1, wherein the distance sensor is configured to determine a strain of the cladding layer at the forging position based on the amplitude (the detecting device comprises a detection probe 17 measuring parameters thereof, such as shock distribution conditions(strain), size structures and stress amplitude the in the cladding layer 16 during the forming process and the parameters of laser-impact of the laser forging device is controlled according to measurement result, controllable residual compressive stress amplitude that eliminate harmful tensions are loaded, Yang and  the laser shock can be controlled according to the measurement results, and the controllable residual compressive stress can be loaded to eliminate the harmful tensile stress of high amplitude, Yang (0053, 0061,0062,0063, FIG.2 and 3)).
Regarding claim 8, Yang in view of Bamberg teaches the system according to claim 1, wherein the detecting device comprises a stress detecting module configured to detect an axial load of a main axis of the cladding device applied by the micro-forging device and determine a stress of the cladding layer at the forging position based on the axial load (the detecting device comprises a detection probe (17) and connected to the stress monitoring nodule (9) measures parameters thereof, such as distribution conditions, size structures and stress amplitude in the cladding layer (16) during the forming process, Yang (0061, 0062, 0063)).
Regarding claim 10, Yang in view of Bamberg teaches the system according to claim 1, wherein, the adjusting module is configured to increase an energy output of the first energy source if the first calculated temperature at the forging position is lower than a minimum value of the desired temperature range (the temperature controller is configured to detect temperature at the forging position and If the temperature is too high/too low shifted from the best plastic forming temperature zone, then the heat source temperature is reduced/increased to form a closed-loop control (0046, 0062)).
Regarding claim 11, Yang in view of Bamberg teaches the system according to claim 1, further comprising a second energy source selected from a laser energy source, an electron beam energy source, a plasma energy source, an infrared energy source, an electromagnetic induction energy source and a resistance energy source (the system disclosed in FIG.2 comprises a first heating laser (first energy source) that supplies the heat source spray nozzle 2 through trachea (5) and a second pulsed laser source that supplies the shock wave generating laser nozzle (4) (forging device), Yang (FIG. 2)), wherein, the adjusting module is configured to increase an energy output of the second energy source if the first calculated temperature at the forging position is lower than a minimum value of the desired temperature range (the stress detection module 9 is in signal connection with the shock wave generating laser nozzle 4 (micro-forging device), so that the laser nozzle 4 can perform laser shock processing on the workpiece according to the detected result of the stress detection module 9, and the high-amplitude harmful tensile stress is eliminated mainly by loading controllable residual compressive stress, Yang (0063, FIG.2)).
Regarding claim 12, Yang in view of Bamberg teaches the system according to claim 1, wherein, the adjusting module is configured to decrease an energy output of the first energy source when the first calculated temperature at the forging position is larger than a maximum value of the desired temperature range (the temperature controller is configured to detect temperature at the forging position and If the temperature is too high/too low shifted from the best plastic forming temperature zone, then the heat source temperature is reduced/increased to form a closed-loop control (0046, 0062)).
Regarding claim 13, Yang in view of Bamberg teaches the system according to claim 1, wherein the micro-forging device is movable relative to the cladding device to adjust a distance between the micro-forging device and a molten pool which the material is fused (a shock wave generating laser nozzle 4 that moves synchronously with the cladding heat source nozzle 2 generates a shock wave 11 that will be transmitted to the internal structure of the cladding layer 16, Yang (0059, 0060, FIG. 2 and 3); and the adjusting module is configured to move the micro-forging device to an adjusted forging position directionally away from the molten pool until the first calculated temperature at the adjusted forging position falls within the desired temperature range if the first calculated temperature at the forging position is larger than a maximum value of the desired temperature range (the stress detection module 9 is in signal connection with the shock wave generating laser nozzle 4 (micro-forging device), so that the laser nozzle 4 can perform laser shock processing on the workpiece according to the detected result of the stress detection module 9, and the high-amplitude harmful tensile stress is eliminated mainly by loading controllable residual compressive stress, and the laser nozzle 4 synchronized with the movement with heat source spray nozzle 2 can be ejected after the cladding layer is formed, Yang,(0059, 0063 and FIG.2)).
 Claims 2 - 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over yang in view of Myerberg et al. (US 2017/0173878 A1), here in after called Myerberg. 
Regarding claim 2, Yang discloses the system according to claim 1, wherein the control module is configured to calculate the first calculated temperature at the forging position based on the first internal effect parameter and the first internal-effect-parameter versus temperature curve (the controller (7) controls the outlet temperature of the heat source nozzle (2) at the forging position according to the detected value read by the temperature sensor (6) and thermo-mechanical coupling simulation data of the stress simulation module, so that the temperature of the formed cladding layer meets the expected requirements, (0062, 0063 and FIG.2)).
Even though it is implied by the computer shown in FIG. 2 that is connected to the temperature controller 7, stress detection module 9 and the stress simulation module 8 that generates a thermo-mechanical simulation data, Yang does not explicitly say the control module comprises a storage unit stored therein a first internal-effect-parameter versus temperature curve of the material.
However, Myerberg that teaches additive manufacturing of an object using a fused a metallic build material aided by an ultrasonic vibrator (0002, 0005), also teaches a controller comprises a memory that stores spatial temporal map of thermal history or sensor data generated by other sensor components and the controller is configured to adjust a thermal parameter of the fused filament fabrication system during fabrication according to the spatial temporal map of thermal history or any sensor data generated by other sensor components (0037, 0134 and FIG. 4).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the temperature controller (7) of Yang to have a storage unit that stores the temperature sensor information as well as the thermo-mechanical numerical coupling simulation data generated by the stress simulation module (8) in order to control the temperature and the stress distribution conditions, such as stress types and stress amplitudes of the formed cladding layer meet the expected requirements.
Regarding claim 3, Yang in view of Myerberg teaches the system according to claim 2, wherein the detecting device is configured to detect a second internal effect parameter of the cladding layer at the forging position (the ultrasonic detection probe (17) of the detecting device detects parameters, such as the distribution of defects, size structure in the cladding layer recording the position so that it is convenient for targeted laser shock forging in subsequent steps, Yang (0061)) wherein the control module is configured to calculate a second calculated temperature at the forging position based on the second internal effect parameter and a second internal-effect-parameter versus temperature curve stored by the storage unit, if the first calculated temperature at the forging position falls within the desired temperature range and to update the first internal-effect- parameter versus temperature curve and/or the second internal- effect-parameter versus temperature curve based on an adaptive algorithm, if the second calculated temperature does not fall in the desired temperature range (the temperature controller 7 controls the outlet temperature of the heat source nozzle 2 at the forging position according to the detected value read by the temperature sensor 6 and thermo-mechanical coupling simulation data of the stress simulation module, so that the temperature of the formed cladding layer meets the expected requirements, Yang (0062, 0063 and FIG.2)).
Regarding claim 9, Yang in view of Myerberg teaches the system according to claim 8, wherein the control module comprises a storage unit stored therein a stress versus temperature curve of the material (a controller comprises a memory that stores spatial temporal map of thermal history or sensor data generated by other sensor components, Myerberg (0037, 0134 and FIG. 4), and the control module is configured to calculate the first calculated temperature at the forging position based on the stress and the stress versus temperature curve (the controller (7) controls the outlet temperature of the heat source nozzle (2) at the forging position according to the detected value read by the temperature sensor(6) and thermo-mechanical coupling simulation data of the stress simulation module, so that the temperature of the formed cladding layer meets the expected requirements, Yang (0062, 0063 and FIG.2)).
Claims 6 – 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over yang in view of Bamberg in further view of Myerberg.
Regarding claim 6, Yang in view of Bamberg teaches the system according to claim 5, wherein the control module is configured to calculate the first calculated temperature at the forging position based on the strain and the strain versus temperature curve (the controller (7) controls the outlet temperature of the heat source nozzle (2) at the forging position according to the detected value read by the temperature sensor(6) and thermo-mechanical coupling simulation data of the stress simulation module, so that the temperature of the formed cladding layer meets the expected requirements, Yang (0062, 0063 and FIG.2)).
Eventhough it is implied by the computer shown in FIG. 2 that is connected to the temperature controller 7, stress detection module 9 and the stress simulation module 8 that generates a thermo-mechanical simulation data, Yang does not explicitly say the control module comprises a storage unit stored therein a strain versus temperature curve of the material.
However, Myerberg that teaches additive manufacturing of an object using a fused a metallic build material aided by an ultrasonic vibrator (0002, 0005), also teaches a controller comprises a memory that stores spatial temporal map of thermal history or sensor data generated by other sensor components and the controller is configured to adjust a thermal parameter of the fused filament fabrication system during fabrication according to the spatial temporal map of thermal history or any sensor data generated by other sensor components (0037, 0134 and FIG. 4).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the temperature controller (7) of Yang to have a storage unit that stores the temperature sensor information as well as the thermo-mechanical numerical coupling simulation data generated by the stress simulation module (8) in order to control the temperature and the stress distribution conditions, such as stress types and stress amplitudes of the formed cladding layer meet the expected requirements.
Regarding claim 7, Yang in view of Bamberg in further view of Bamberg teaches the system according to claim 6, wherein the detecting device is configured to detect a stress of the cladding layer at the forging position (the detecting device comprises a detection probe (17) and connected to the stress monitoring nodule (9) measures parameters thereof, such as distribution conditions, size structures and stress amplitude in the cladding layer (16) during the forming process, Yang (0061, 0062, 0063)) wherein, the control module is configured to calculate a second calculated temperature at the forging position based on the stress and a stress versus temperature curve stored by the storage unit, if the first calculated temperature at the forging position falls within the desired temperature range and to update the strain versus temperature curve and/or the stress versus temperature curve based on an adaptive algorithm, if the second calculated temperature does not fall in the desired temperature range (the temperature controller 7 controls the outlet temperature of the heat source nozzle 2 at the forging position according to the detected value read by the temperature sensor 6 and thermo- mechanical coupling simulation data of the stress simulation module, so that the temperature of the formed cladding layer meets the expected requirements, Yang (0062, 0063 and FIG.2)).
Response to Arguments
Applicant's arguments filed on 06/07/2022 have been fully considered and the following response is given.
Regarding remarks about the Rejections under 35 U.S.C.112(a) and 35 U.S.C.112(b)
These arguments are rendered moot because the Rejections are withdrawn in the current rejection.
Regarding remarks about the Rejections under 35 U.S.C.102 (a)(1)
The arguments regarding the anticipatory rejection under 35 U.S.C.102 (a)(1) to the independent claim 1 is also moot because the current rejection relies on an obviousness rejection that introduces a teaching reference to reject the amended limitations in argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILNESSA B BELAY/Examiner, Art Unit 3761                  

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761